DETAILED ACTION
The communication dated 9/13/2019 has been entered and fully considered.
Claims 1-7 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ONO (JPH 03244893, provided in the IDS of 9/13/2019).
Regarding claim 1, ONO teaches: A method for installing filler tube (ONO teaches a method of attaching a resin pipe to a container [0001]), the method comprising the steps of: preparing a fuel tank including an opening (ONO teaches an attachment hole (10) in the tank main body (8) of the vehicle fuel tank container [0001]); preparing an intervening member (extension pipe (13) [Fig. 1; 0001]) including a cylindrical member body (extension pipe main body (13a) shown in Fig. 1, also the pipe would inherently have a cylindrical body) and an annular member flange bulging outward diametrically from an axial end of the member body (ONO teaches an upper edge flange portion (15) is bulging outward [Fig. 1; 0001]), the intervening member having the member flange disposed at an axial end thereof (ONO teaches the extension pipe is annularly projected from the end of the end of the extension pipe main body (13a) in the radial direction and the flange portion (15) is disposed at an end of the extension pipe (13) [Fig. 1; 0001]); preparing a filler tube (welding pipe (12) [Fig. 1; 0001]) including a cylindrical tube body (welding pipe main body (12a) [Fig. 1; 0001]) and an annular tube flange bulging outward diametrically from an axial end of the tube body (ONO teaches an annular flange portion (14) that bulges outward from the end of the main body [Fig. 1; 0001]); arranging the intervening member so that not only the member body is arranged on an inner side of the fuel tank through the opening of the fuel tank but also the member flange locks to a front-side peripheral face of the opening of the fuel tank (ONO shows the intervening member (13)  and the main body (13a) is arranged on an inner side of the fuel tank (8) [Fig. 1]. ONO also teaches the upper flange portion (15) is provided to stop at the step portion (9) of the mounting hole (10) and is in a state of being engaged with the step portion (9) in the general surface (8b) of the fuel tank (8) [Fig. 1; 0001], which Examine is interpreting as locking); and welding not only the front-side peripheral of the fuel tank with the tube flange of the filler tube but also the member flange of the intervening member with the tube flange by arranging a hot plate in a facing space between the front-side peripheral face and the tube flange and then warming the front-side peripheral face, the member flange and the tube flange (ONO teaches the upper edge flange portion (15) of the extension pipe (13) and the upper wall (8a) of the tank body (8) melt. The flange portion (14) of the pipe (12) is welded. Thereby, the welding pipe (12) and the extension pipe (13) are connected and attached to tank body (8) [Fig. 1; 0001]. As the welding method, hot plate welding 
Regarding claim 2, ONO teaches: wherein: the front-side peripheral face of the fuel tank includes an annular to-be-welded-onto-tube weld face (ONO teaches the fuel tank (8) includes a general surface (8b) [Fig. 1; 0003] to be welded [0001].), and an annular dented locker face (stepped portion (9)) formed nearer to the opening than the to-be-welded-onto-tube weld face and formed in a shape dented more than the to-be-welded-onto-tube weld face (ONO teaches the attachment hole (10) has a stepped portion (9) that is closer to the opening hole than the general surface (8b) [Fig. 1; 0001]); the step of arranging includes arranging the intervening member so that the member flange locks to the dented locker face of the front-side peripheral face of the fuel tank (ONO teaches the extension pipe (13) that has an upper edge flange portion (15) and the upper edge flange portion (15) is provided to stop at the step portion (9) of the mounting hole (10) [Fig. 1; 0001]); and the step of welding includes not only welding the to-be-welded-onto-tube weld face of the front-side peripheral face with the tube flange of the filler tube but also welding the member flange of the intervening member with the tube flange by warming the to-be-welded-onto-tube weld face, the member flange and the tube flange .
Claim(s) 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirohara et al (U.S. PGPUB 2016/0109042, provided in the IDS of 9/13/2019), hereinafter HIROHARA.
Regarding claim 6, HIROHARA teaches: An installation structure for filler tube (HIROHARA teaches a filler-pipe attachment structure [Figs. 3A-3B; 0001]), the installation structure comprising: a fuel tank including an opening (HIROHARA teaches an opening (FTa) of the fuel tank [Figs. 3A-3B; 0004]); an intervening member including a cylindrical member body arranged on an inner side of the fuel tank through the opening of the fuel tank (HIROHARA teaches an inlet check valve (ICV 101) that includes a cylindrical member body (inserted portion (102)) inserted through an opening (FTa) of the fuel tank [0004-0005; Fig. 3B]), and an annular member flange bulging outward diametrically from an axial end of the member body (HIROHARA teaches an annular member flange (rising portion (105)) that bulges from the member body (102) [Fig. 3A; 0005]) and locking to a front-side peripheral face of the opening of the fuel tank (HIROHARA shows the protruding portion is attached to a front-side peripheral face of the opening (FTa) of the fuel tank [Fig. 3B; 0006]), the intervening member having the member flange disposed at an axial end thereof (HIROHARA teaches the ICV (101) has the member flange (105) protruding to the outside of the opening (FTa) [Fig. 3B; 0005]); and a filler tube made of resin (HIROHARA teaches a filler pipe (110) [0005]. HIROHARA also teaches the filler pipe is made of thermoplastic resin [0030]), and including a cylindrical tube body and an annular tube flange bulging outward diametrically from an axial end of the tube body (HIROHARA shows the filler tube includes a cylindrical tube body and annular tube flange (111) bulging outward from an end of the tube [Figs. 3A-3B]) and welded onto the front-side peripheral face and the member flange (HIROHARA teaches a face (FTb) of the fuel tank and the rising portion (105) are welded to an opposed face (112) of the flange (111) [0006]).  
Regarding claim 7, HIROHARA teaches: wherein the front-side peripheral face of the fuel tank includes: an annular to-be-welded-onto-tube weld face welded onto the tube flange of the filler tube (HIROHARA teaches a face (FTb) of the fuel tank and the rising portion (105) are welded to an opposed face (112) of the flange (111) [0006; Fig. 3B]); and an annular dented locker face formed nearer to the opening than the to-be-welded-onto-tube weld face (HIROHARA shows the opening (FTa) of the fuel tank provides an annular dented locker face and appears closer to the opening than the opposed face (112) [Fig. 3B]), formed in a shape dented more than the to-be-welded-onto-tube weld face (HIROHARA shows the dented groove and it is more dented than the flat surface of the opposed face (11) [Fig. 3B]), and locking to the member flange of the intervening member (HIROHARA teaches the rising portion (105) rises parallel to the protruding portion (103) from a groove wall of the concave groove (104) [0005; Figs. 3A-3B]. The member flange (105) would inherently lock into the dented locker face as shown in Fig. 3B.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over ONO (JPH 03244893, provided in the IDS of 9/13/2019, as applied to claim 1 above, and further in view of Maeda et al. (JP 2008-162572 A, provided in the IDS of 9/13/2019), hereinafter MAEDA.
Regarding claim 3, ONO teaches the upper edge flange portion (15) of the extension pipe (13) and the upper wall (8a) of the tank body (8) melt. The flange portion (14) of the pipe (12) is welded. Thereby, the welding pipe (12) and the extension pipe (13) are connected and attached 
In the same field of endeavor, welding, MAEDA teaches the welding joint (12) and the fuel tank (10) are separately formed from the fuel tank (10) [0054]. The heat plate  (40) is interposed between the heat treatment and heating the tip end surface of the falling portion (26) of the welding joint (12), specifically the welding surface (38) of the high welding layer (24) and the welding surface of the outer layer of the fuel tank [0054; Fig. 4]. MAEDA also teaches the heat plate (40) is removed, the welding surface (38) of the welding joint (12) is superposed on the fuel tank (10) and a force is applied downward in the drawing to weld the welding joint (12) into the fuel tank to form a heat-seal [Fig. 4(1-IV); 0055]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify ONO, by arranging the heat plate to heat both sides and removing the heat plate to an exterior, as suggested by MAEDA, in order to form a heat-seal [0055]. Furthermore, it would have been obvious to one of ordinary skill in the art to use this welding method, as it is known in the art. See KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007) ("A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.").  
Regarding claim 4, ONO teaches the general welding of using a heat plate [0001], but does not explicitly teach moving the heat plate to an exterior from the space where it was heating KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007) ("A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.").  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over ONO (JPH 03244893, provided in the IDS of 9/13/2019, as applied to claim 1 above, and further in view of Miura et al. (U.S. PGPUB 2004/0239010), hereinafter MIURA, and Maroschak (U.S. 3,859,025), hereinafter MAROSCHAK.
Regarding claim 5, ONO is silent as to wherein the step of preparing a filler tube includes: preparing the filler tube, in which a weld face of the tube flange is formed of a material making an outer peripheral face of a cylindrical primary workpiece extruded through an extruder, by molding the tube body and the tube flange for the primary workpiece using a corrugation molder successively disposed adjacent to the extruder.  In the same field of endeavor, welding, MIURA teaches the filler pipe (10) includes a filler pipe main body (20) and the main body (20) forms a conduit from the filler neck to the fuel tank and there is a flange (FNa) is formed on the outer wall of the filler neck [0032; Fig. 2]. MIURA teaches the filler pipe main body (20) is manufactured by a corrugating method, which simultaneously extruding the resins for the three layers and forms the extruded resins into a pipe shape [0034; Fig. 5; 0009]. It would have been obvious to modify ONO by having the pipe be extruded through an extruder using a corrugated mold, as suggested by MIURA, in order to reduce manufacturing costs [0007].
ONO and MIURA are silent as to extruding and corrugating the flange. In the same field of endeavor, molding, MAROSCHAK teaches an extruding machine (20) is arranged to continuously extrude and feed a tube of softened thermoplastic material to a blow molding machine (30) and the blow molding machine is of a well-known type which successively forms annular corrugations on the tube being extruded from the extruding machine [Col. 2, lines 66-68 –Col. 3, lines 1-6; Fig. 2]. MAROSCHAK teaches the corrugated pipe also forms flanges/collars [Figs. 5-8]. It would have been obvious to one of ordinary skill in the art to modify ONO and MIURA, by forming the pipe through extruding and corrugated mold with a flange, as suggested by MAROSCHAK, in order to make plastic pipes having a tubular corrugated plastic body with a relatively enlarged coupler collar integrally formed at one end of the plastic body [Col. 1, lines 9-12].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748